CLD-092                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 15-3723
                                       ___________

                               IN RE: KIM RAGLAND,
                                             Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
                       (Related to D.N.J. Civ. No. 1-14-cv-00458)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                 December 22, 2015
              Before: FISHER, JORDAN and VANASKIE, Circuit Judges

                            (Opinion filed: January 13, 2016)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM

       Kim Ragland, a New Jersey state prisoner, presents a petition for writ of

mandamus requesting that we compel the District Court to rule on a motion for summary

judgment that the Defendants have filed in his 42 U.S.C. § 1983 action. We will deny the

petition.


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       In January 2014, Ragland filed a complaint in the District Court against New

Jersey Department of Corrections officials Gary M. Lanigan, Evelyn Davis, Debra

Quinones, and Lydell Sherer, alleging that they improperly withdrew funds from his

inmate account in violation of his equal protection and due process rights under the

Fourteenth Amendment. In June 2014, the District Court dismissed all claims as to

Defendant Sherer. The District Court also dismissed Ragland’s equal protection claim

against the remaining Defendants, but permitted his due process claim against those

Defendants to proceed.

       On September 11, 2015, after discovery closed, the Defendants moved for

summary judgment. On October 5, 2015, Ragland filed a response opposing the motion

for summary judgment. The Defendants filed a reply brief the following month. Ragland

asks us to direct the District Court to rule on the Defendants’ summary judgment motion,

asserting that it has been pending for “more than two years.”

       A writ of mandamus is a drastic remedy available only in extraordinary cases. See

In re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005). To obtain

mandamus relief, a petitioner must show that “(1) no other adequate means exist to attain

the relief he desires, (2) the party’s right to issuance of the writ is clear and indisputable,

and (3) the writ is appropriate under the circumstances.” Hollingsworth v. Perry, 588

U.S. 183, 190 (2010) (per curiam) (internal quotation marks and citation omitted).

Ragland has not made that showing here.


                                               2
       Although we may issue a writ of mandamus when a district court’s “undue delay

is tantamount to a failure to exercise jurisdiction,” Madden v. Myers, 102 F.3d 74, 79 (3d

Cir. 1996), that situation is not present here. Contrary to Ragland’s assertion, the pending

summary judgment motion has been ripe for disposition only since November 2015. Cf.

id. (determining that eight months of inaction on petitioner’s motions was insufficient to

compel mandamus relief). We are fully confident that the District Court will rule on the

Defendants’ summary judgment motion without undue delay. In light of the above, we

will deny Ragland’s mandamus petition.




                                             3